DENIED and Opinion Filed December 14, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00467-CV

                IN RE LSP PRODUCTS GROUP, INC., Relator


           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02738-A

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      Before the Court is relator’s May 17, 2022 petition for writ of mandamus

wherein relator challenges the trial court’s order denying relator’s motion to transfer

venue.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing relator’s petition, real parties in interest’s response,

relator’s reply, and the record before us, we conclude that relator has failed to

demonstrate a clear abuse of discretion.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

      We also lift the stay issued by this Court’s May 18, 2022 Order.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE

220467F.P05




                                       –2–